Matter of Davis v Great Am. E&S Ins. Co. (2020 NY Slip Op 03429)





Matter of Davis v Great Am. E&S Ins. Co.


2020 NY Slip Op 03429


Decided on June 17, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2020-01858

[*1]In the Matter of Stanley Davis, etc., petitioner,
vGreat American E & S Insurance Company, et al., respondents.


Bonner Kiernan Trebach & Crociata, LLP, New York, NY (Alexander H. Gillespie of counsel), for respondent Great American E & S Insurance Company.
Stanley Davis, Shirley, NY, petitioner pro se.

Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, in effect, to compel a Justice of the Supreme Court, Suffolk County, to vacate an order dated October 21, 2019, issued in an action entitled Great American E & S Insurance Company v Commack Hotel, LLC , pending in that court under Index No. 615088/16. Motion by the respondent Great American E & S Insurance Company, inter alia, to dismiss the proceeding for lack of subject matter jurisdiction.
ORDERED that the branch of the motion which is to dismiss the proceeding for lack of subject matter jurisdiction is granted, and the motion is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 7804[b]; 506[b]; Matter of Nolan v Lungen , 61 NY2d 788, 789-790).
BALKIN, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court